DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 3 recitation of “the steel bearing bushing” lacks proper antecedent basis such that it is unclear if the term is to refer to the previous “a steel bearing bush” or to an additional element.
The claim 4 recitation “a motor shaft” is unclear as to whether the phrase is to refer to the same element as the previous claim 1 “a motor shaft” or to an additional element.
Claim 5 states “the freewheel includes a backstop” implying the backstop to be a structural element within a freewheel.  However, no such element arrangement is shown in the figures and the written description states that the freewheel is used as a backstop, i.e., “The ball bearing freewheel 5 is used as a backstop”.  Accordingly, the claim unclearly contradicts the disclosure.1 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brees US20090110557.
Claim 1.  Brees discloses a transmission housing assembly, comprising: a transmission housing (216); and a freewheel (208) including an inner ring (240) and an outer ring (220); wherein the inner ring is non-positively connectable to a motor shaft 2; a bearing bush (232) is in an opening (opening in 216 receiving 220 therein) of the transmission housing; and the freewheel is pressed 3 into the opening to connect the outer ring with the steel bearing bush and the transmission housing.  The bearing bush (232) has cross-hatching that indicates a metal material but Brees does not expressly disclose steel as the material.  However, the examiner takes Official Notice that steel was extremely well known in the art to be a desirable/suitable material due to at least its high strength such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use steel for the bearing bush since such was known to be desirably strong.  See also MPEP 2144.07, which details that selection of a known material based prima facie obviousness citing Sinclair & Carroll Co. v. Interchemical Corp, 325 U.S. 327, 65 USPQ 297 (1945); and  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Claim 2. The transmission housing assembly according to claim 1, wherein the opening of the transmission housing is centrally located in the transmission housing (see fig.6).  
Claim 3. The transmission housing assembly according to claim 1, wherein the steel bearing bushing includes radially projecting projections (radially projecting portions of 217) connected to an upper side (210) of the transmission housing to provide an anti-rotation device (device provided by radially projecting portions of 217) at one end of the steel bearing bushing.  
Claim 4. The transmission housing assembly according to claim 1, wherein Brees expressly discloses a stator blade used with an engine and transmission of a motor vehicle but does not expressly state that the inner ring of the stator blade is seated/pressed to a motor shaft of the engine.  However, the examiner takes Official Notice that such arrangement was known to be desirable and routine in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange as such.
Claim 5. The transmission housing assembly according to claim 1, wherein the freewheel includes a backstop (see 35 USC 112 clarity rejection above, see Brees written description of one way clutch) and allows rotation of the motor shaft in only one direction.  
Claim 6. The transmission housing assembly according to claim 1, wherein the steel bearing bush is inserted with a clearance fit into the opening of the transmission housing.3  
Claim 7. The transmission housing assembly according to claim 1, wherein Brees discloses use with an engine and transmission of a motor vehicle but does not expressly state that the transmission is automatic with an actuator motor and motor shaft.  However, the examiner takes 

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure (e.g., inner ring), the PTO must presume claimed functions/properties (e.g., non-positively connectable to a motor shaft) to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.  If applicant wishes to narrow the scope of the claim to require structural combination with a motor shaft the claim must be amended accordingly (e.g., --non-positively connected to a motor shaft--).
        	
        3 See MPEP § 2113 which states that the specific method of forming is not germane to the issue of patentability of the device itself and that it is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See also In re Thorpe et al, 227 USPQ 964 (CAFC 1985).